Gillespie, J.
 At a trial for criminal contempt for violating an injunction against the possession of intoxicating liquors, it was proven that Adams had in his possession a quantity of intoxicating liquor. Appellant contends that the State failed to prove him guilty of criminal contempt beyond a reasonable doubt because it was not shown that he was able to comply with the injunction; that it was shown by the testimony that the liquor he possessed was “drinking whiskey” kept for his personal use; that he was addicted to drinking whiskey, and was thereby unable to comply with the decree enjoining him from possessing liquor. This argument is unusual and unsound.
Affirmed.
Roberds, P.J., and Hall, Kyle and Holmes, JJ., concur.